The amendment filed 14 May 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. No Claims have been canceled.
2. No new claims have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 102/103.
	Claims 1-2 are pending in the case. Support is seen in the specification for the claims amendments.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Compound I of Ibrahim has the hydroxyartisenoic acid as the base structure whereas instant formula b has the ent-kaurene base structure. The compounds recited in claim 1 are different. Ibrahim does not teach or render obvious the compounds recited in claim 1.
Therefore, pending claims 1-2 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623